Townsend, Judge,
concurring specially. .1. I do not believe the second ground of demurrer attempts to' raise a constitutional question, but it merely contends that the ordinance is void in that it attempts to make a crime an act which may be done without criminal intent. However, I do not think this ground of demurrer is good. The criminal intent referred to in Code § 26-201 is an intent to do an act which is by law prohibited. Balark v. State, 81 Ga. App. 649, 652 (59 S. E. 524); Aetna Life Ins. Co. v. Caroll, 169 Ga. 333, 343 (150 S. E. 208). Reid v. Perkerson, 207 Ga. 27 (60 S. E. 2d 151) sustained the validity of an ordinance making illegal the possession of lottery tickets with intent to patronize a lottery. The ordinance here goes further, making the possession of such tickets illegal regardless of the purpose for which they are possessed. The intent to possess them is the only criminal intent involved. We have similar statutes relating to possessing liquor (Code § 58-201) and possessing apparatus for distilling (Code § 58-209), and the purpose of the possession is not a part of the crime. Code § 58-209 was, in Johnson v. State, 152 Ga. 270 (109 S. E. 673), held not void because too vague and uncertain for enforcement, and it would appear that the same is true here. Other States have upheld statutes making mere possession of lottery tickets a crime. See Ford v. State, 85 Md. 465 (37 Atl. 172, 41 L.R.A. 551); Ferguson v. U.S., 123 Atl. 2d 615, affd. 239 Fed. 2d 952.
2. A further ground of demurrer contends that the proviso *734in the ordinance as follows: “this section shall not apply to lotteries or drawings where the entire proceeds are used exclusively for charity only” is void because in conflict with Art. 1, Sec. 2, Par. 4 of the Constitution of this State (Code, Ann., § 2-204) providing: “All lotteries, and the sale of lottery tickets, are hereby prohibited; and this prohibition shall be enforced by penal laws.” The Constitution does not by this provision remove jurisdiction from municipalities to enact penal ordinances regarding this subject matter if it would otherwise be proper for them to do so. As to the proviso in the ordinance, however, there can be no lottery ticket without the existence of a lottery. By Constitutional definition, since all lotteries are illegal, lotteries for charitable purposes are also illegal, and if possession of lottery tickets is made an offense, then their possession for charitable purposes must likewise constitute an offense, and any such attempted discrimination based on the purpose of the lottery would, if properly attacked, render the ordinance unconstitutional. A proper attack might be based on the proposition that since the ordinance attempts a discrimination between classes of persons possessing the tickets, based on the purpose of the lottery (no such discrimination being possible in view of Code, Ann., § 2-204) a defendant convicted under such an ordinance has been denied equal protection of the laws under Art. lj Sec. 1, Par. 2 (Code, Ann., § 2-102) of the State Constitution. As stated in 16A, C.J.S., Constitutional Law § 563: “It is the general doctrine, however, that the law relative to those who may be charged and convicted of crime shall operate equally on every citizen or inhabitant of the State, and a statute or ordinance is void as contravening the equal protection guaranty which makes an act a crime when committed by one person,'but not so when committed by another in like situation' ... or which makes the question as to whether a certain act is criminal or not depend on an arbitrary or unreasonable distinction between persons or classes of persons committing it.” I concur, however, in the majority opinion to the effect that this constitutional question was not properly raised by any of the demurrers, and that it was not error to deny the petition for certiorari.